Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7, 9-14 and 16-17 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

In regards to claim 1, the applicant argues that the subs taught by Lemenager et al. (US-8,789,620) are disposed upon the casing itself [see applicant’s arguments pg. 9 L. 7-11].
The examiner respectfully disagrees with the applicant. Lemenager clearly teaches that when a sub is used with a tubing, the sub is mounted on the tubing [see Lemenager fig. 4 elements 13 (tubing) and 14 (sub)]. For this reason, the applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-7, 10-14 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2, the claim recites in lines 4-5 “from the first electrode” and “between the first electrode and the second electrode”. Claim 1 defines a first and a second electrode for each intermediate sub and claim 2 defines a first and a second electrode for the downhole transceiver hub. It is unclear to which of the previously defined electrodes lines 4-5 are referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “from the first electrode of the downhole transceiver sub” and “between the first electrode and the second electrode of the downhole transceiver sub”.

In regards to claim(s) 3-4, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 3, line 2 of the claim has the same 112 issues described for claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “coupled with the first electrode and the second electrode of the downhole transceiver sub”.

In regards to claim 5, line 4 of the claim has the same 112 issues described for claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the second electrode of the uphole transceiver hub being disposed a distance from the first electrode of the uphole transceiver hub, wherein”.

In regards to claim(s) 6-7, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 7, line 2 of the claim has the same 112 issues described for claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “coupled with the first electrode and the second electrode of the uphole transceiver sub”.

In regards to claim 10, line 17 of the claim has the same 112 issues described for claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “with the casing a distance uphole from [[the]] a corresponding first electrode”.

In regards to claim(s) 11-14 and 16, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 10.

In regards to claim 11, lines 4-5 of the claim has the same 112 issues described for claim 2 above. The examiner has interpreted the claim in the following way in order to advance prosecution: “from the first electrode of the downhole transceiver sub” and “between the first electrode and the second electrode of the downhole transceiver sub”.

In regards to claim 12, line 4 of the claim has the same 112 issues described for claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the second electrode of the uphole transceiver hub being disposed a distance from the first electrode of the uphole transceiver hub, wherein”.

In regards to claim(s) 13-14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 12.

In regards to claim 14, line 2 of the claim has the same 112 issues described for claim 2 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “coupled with the first electrode and the second electrode of the uphole transceiver sub”.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-2, 4-6, 9-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US-2017/0145823) in view of Lemenager et al. (US-8,789,620), Rogacheva et al. (US-10,683,748) and Jannin et al. (US-10,502,860).

In regards to claim 1, Liu teaches a telemetry system transmits data from a downhole tool deployed on coil tubing to a surface computer [par. 0050 L. 6-16]. This teaching means that the system comprises a downhole transmitter sub operable to be coupled with a downhole tool deployed on coil tubing. Also, Liu teaches that the downhole tool and the downhole transmitter sub are operable to be positioned in a wellbore having a casing extending along a length of the wellbore [fig. 2c element 66, par. 0050 L. 6-16]. Liu teaches that the data is transmitted while the tool is in the casing [par. 0050 L. 6-16]. This teaching means that the downhole transmitter sub is operable within the casing to transmit data from the downhole tool.
Liu does not teach that the data is transmitted using electromagnetic telemetry (EMT).
On the other hand, Lemenager teaches data of a downhole tool deployed on tubing can be transmitted using an EMT system comprising a downhole transceiver sub that is operable to be coupled with the downhole tool and transmits the data using electromagnetic signals [col. 2 L. 22-24, col. 8 L. 23-25 and L. 30-32, col. 15 L. 23-27]. Furthermore, Lemenager teaches that data from the downhole tool can be transmitted 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lemenager’s teachings of transmitting data using electromagnetic fields generated by injecting current to the casing in the system 
The combination of Liu and Lemenager does not teach that the one or more intermediate subs are operable to be function as signal amplifiers.  
On the other hand, Rogacheva teaches that the intermediate subs are operable to function as signal amplifiers [col. 3 L. 47-51].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Rogacheva’s teachings of using the intermediate subs as amplifiers in the system taught by the combination because it will permit the intermediate nodes to improve the data signal quality of the signals that are being retransmitted.
The combination of Liu, Lemenager and Rogacheva does not explicitly teach the measured electromagnetic fields are decoded to obtain the data from the downhole tool.
On the other hand, Jannin teaches that the measured electromagnetic fields are decoded to obtain the data from the downhole tool [fig. 1elements 10 and 12, col. 1 L. 36-43]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jannin’s teachings of decoding the data in the system taught by the combination because encoded data makes the data transmission more secure.

In regards to claim 2, the combination of Liu, Lemenager, Rogacheva and Jannin, as applied in claim 1 above, further teaches that the downhole transceiver sub 

In regards to claim 4, the combination of Liu, Lemenager, Rogacheva and Jannin, as applied in claim 2 above, further teaches that the strength of the telemetry signal depends on the distance between electrodes, and the strength of telemetry signal increases as the distance between electrodes increases [see Lemenager col. 11 L. 26-30].
The combination does not explicitly teach that the first electrode and the second electrode of the downhole transceiver sub is between about 5 feet and about 30 feet. However, it is clear, from the combination’s teachings, that the distance of the first and second electrodes can be configured according to the strength of the telemetry signal that is needed or desired. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the first and second electrodes at the claimed distance because the claimed distance will permit the telemetry signal to be strong enough to permit reliable communications.    

In regards to claim 5, the combination of Liu, Lemenager, Rogacheva and Jannin, as applied in claim 1 above, further teaches that the uphole transceiver sub 

In regards to claim 6, the combination of Liu, Lemenager, Rogacheva and Jannin, as applied in claim 5 above, further teaches that first electrode of the uphole transceiver sub is operable to be in contact with the tubing [see Lemenager fig. 4 element 151, col. 10 L. 64-67]. The combination further teaches that it is well known in the art that the voltage at the surface can be measured between an electrode coupled to ground and the casing [see Jannin col. 1 L. 39-43]. This teaching means that the first electrode is coupled to the casing in order to measure the voltage difference.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jannin’s teachings of coupling the first electrode to the casing in the system taught by the combination because coupling the electrode to casing also permit to measure the voltage that is needed to decode the received data accurately.
 Also, the combination teaches that the second electrode of the uphole transceiver sub is operable to be in contact with ground [see Lemenager fig. 4 element 152, col. 10 L. 67, col. 11 L. 1-3, see Jannin col. 1 L. 36-43].  

In regards to claim 9, the combination of Liu, Lemenager, Rogacheva and Jannin, as applied in claim 1 above, further teaches that received signals can be demodulated at the surface by a computer to obtain the data [see Jannin col. 6 L. 56-61]. This teaching means that the system comprises a processor coupled with the uphole transceiver sub, the processor configured to determine the data by demodulating the measured electromagnetic fields.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jannin’s teachings of demodulating the data to obtain the transmitted data in the system taught by the combination because modulation/demodulation of data permits the system to reduce interference and improve the reception quality.

In regards to claim 10, the combination of Liu, Lemenager, Rogacheva and Jannin, as shown in claim 1 above, teaches the claimed EMT system and the claimed downhole tool. Furthermore, the combination teaches that the system comprises a conveyance disposed within the wellbore having the casing and coupled to the downhole tool, wherein the conveyance comprises coiled tubing [see Liu par. 0050 L. 6-8].

In regards to claim 11, the combination of Liu, Lemenager, Rogacheva and Jannin, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 12, the combination of Liu, Lemenager, Rogacheva and Jannin, as shown in claim 5 above, teaches the claimed limitations.

In regards to claim 13, the combination of Liu, Lemenager, Rogacheva and Jannin, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 16, the combination of Liu, Lemenager, Rogacheva and Jannin, as shown in claim 9 above, teaches the claimed limitations.

In regards to claim 17, the combination of Liu, Lemenager, Rogacheva and Jannin, as shown in claim 1, 2, 5 and 10 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

Claim(s) 3, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US-2017/0145823) in view of Lemenager et al. (US-8,789,620), Rogacheva et al. (US-10,683,748) and Jannin et al. (US-10,502,860) as applied to claim 2 above, and further in view of Wilson et al. (US-2018/0038225).

In regards to claim 3, the combination of Liu, Lemenager, Rogacheva and Jannin, as applied in claim 2 above, further teaches that the system can be bidirectional [see Lemenager col. 11 L. 4-9, see Jannin col. 1 L. 43-47]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lemenager‘s and Jannin’s teachings of 
The combination teaches that the electromagnetic fields generate a voltage between the electrodes that are acting as a receiver [see Lemenager col. 11 L. 26-30, col. 12 L. 7-9]. This teaching means that when the downhole transceiver sub is acting as a receiver, a voltage is measured between the first and second electrodes of the downhole transceiver sub. However, the combination does not teach that the voltage between the receiver electrodes are measured with a voltmeter.
On the other hand, Wilson teaches that a receiver uses a voltmeter to measure the voltage between two electrodes of the receiver in order to receive the data contained in the received electromagnetic fields [par. 0027 L. 5-9]. This teaching means that the sub acting as a receiver comprises a voltmeter coupled with the first electrode and the second electrode of the downhole transceiver sub to measure a voltage between the first electrode and the second electrode of the downhole transceiver sub.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wilson‘s teachings of using a voltmeter to measure the voltage generated by the received electromagnetic fields in the downhole transceiver sub taught by the combination because it will permit the sub to measure the generated voltage with accuracy and obtain the received data from the surface without errors.

In regards to claim 7, the combination of Liu, Lemenager, Rogacheva and Jannin, as applied in claim 5 above, further teaches that a voltage between the electrodes of the uphole transceiver sub is measured in order to obtain the data transmitted as electromagnetic fields [see Lemenager col. 12 L. 42-42, see Jannin col. 1 L. 39-43].
However, the combination does not teach that the voltage between the sub electrodes are measured with a voltmeter.
On the other hand, Wilson teaches that a receiver uses a voltmeter to measure the voltage between two electrodes of the receiver in order to receive the data contained in the received electromagnetic fields [par. 0027 L. 5-9]. This teaching means that the sub acting as a receiver comprises a voltmeter coupled with the first electrode and the second electrode of the uphole transceiver sub to measure a voltage between the first electrode and the second electrode of the uphole transceiver sub.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wilson‘s teachings of using a voltmeter to measure the voltage generated by the received electromagnetic fields in the uphole transceiver sub taught by the combination because it will permit the sub to measure the generated voltage with accuracy and obtain the received data at the surface without errors.

In regards to claim 14, the combination of Liu, Lemenager, Rogacheva, Jannin and Wilson, as shown in claim 7 above, teaches the claimed limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685